United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2892
                                   ___________

Carole Johnson,                      *
                                     *
             Appellant,              * Appeal from the United States
                                     * District Court for the
      v.                             * Eastern District of Arkansas.
                                     *
Kenneth S. Apfel, Commissioner,      *      [UNPUBLISHED]
Social Security Administration,      *
                                     *
             Appellee.               *
                                ___________

                             Submitted: January 13, 1999
                                 Filed: January 20, 1999
                                  ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

       Carole Johnson appeals the judgment of the District Court,1 which sustained the
final decision of the Commissioner to deny Johnson's claim for disability insurance
benefits and supplemental security income.




      1
       The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas, adopting the proposed findings and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
      Having carefully considered Johnson's appeal, we conclude that no error of law
appears and that the Commissioner's decision that Johnson was not disabled within the
meaning of the Social Security Act is supported by substantial evidence on the record
as a whole. Accordingly, the judgment of the District Court is affirmed. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         2–